ADVISORY ACTION
1. 	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre – pilot practice.

Acknowledgment of Applicant’s Amendments
2.	The amendment made in Claim 1 in the After Final Amendment filed January 11, 2022 has not been entered because the amendment raises a new issue. Claim 1, prior to amendment, was not directed to a film that ‘experiences a color change when the film is stretched over a desired range of elongation’ or that is ‘quantified.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated January 11, 2022, that Chang et al fail to disclose a film that experiences a color change when the film is stretched over a desired range of elongation or that is quantified.
However, Claim 1, prior to amendment, was not directed to a film that ‘experiences a color change when the film is stretched over a desired range of elongation’ or that is ‘quantified.’ 
Applicant also argues on page 7 that the term ‘pre – orientation’ is disclosed in the Specification because the film is stretched while creating another roll, the pre – oriented roll.
However, the meaning of the phrase ‘another roll’ is unclear because no ‘first roll’ has been defined in the Specification. It is therefore unclear what the ‘another roll’ is in addition to.
Applicant also argues on page 7 that a coloring agent is not a dye.
However, dyes are clearly one type of coloring agent, because dyes provide color. It is noted that the previous Action does not mention, in the rejection of Claim 1, that Chang et al discloses coloring agents. Only the disclosure of additives in Chang et al is cited.
Applicant also argues on page 7 that Chang et al is not concerned with whiteness or brightness.
However, because flawless transparency is not disclosed, additives that provide whiteness or brightness are included in the additives that may be added to Chang et al.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782